UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): January28, 2009 Open Text Corporation (Exact name of Registrant as specified in its charter) Canada 0-27544 98-0154400 (StateorOtherJurisdiction of Incorporation) (CommissionFileNumber) (IRSEmployer IdentificationNo.) 275 Frank Tompa Drive, Waterloo, Ontario, Canada N2L 0A1 (Address of principal executive offices) (519) 888-7111 Registrant’s telephone number, including area code Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item2.02. Results of Operations and Financial Condition The following information is furnished pursuant to Item2.02, “Results of Operations and Financial Condition.” On January 28, 2009, Open Text Corporation (the “Company”) issued a press release announcing its unaudited financial results for the quarter ended December 31, 2008. A copy of the press release is furnished as Exhibit 99.1 to this Form 8-K. Item9.01. Financial Statements and Exhibits (d) Exhibits ExhibitNo. Description 99.1 Press Release issued by Open Text Corporation on January 28, 2009. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. OPEN TEXT CORPORATION January28, 2009 By: /s/ Paul McFeeters Paul McFeeters Chief Financial Officer Exhibit
